MEMORANDUM**
Michael Gregory Eggert, a former California state prisoner, appeals the district court’s denial of his 28 U.S.C. § 2254 petition challenging his 30-day sentence for driving under the influence. We dismiss this appeal as moot because Eggert admits that he has completed serving his entire sentence, and he thus lacks standing to raise any challenge to it.1 See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (citing Spencer v. Kemna, 523 U.S. 1, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Moreover, as the district court concluded, there is no merit to Eggert's claim. See Cor-bitt v. New Jersey, 439 U.S. 212, 219, 99 S.Ct. 492, 58 L.Ed.2d 466 (1978) (stating that a State may encourage a guilty plea by offering substantial benefits in return for the plea).